Citation Nr: 0832854	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  99-22 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
gunshot wound to the neck, including myositis of the back 
muscles and injury to Muscle Group (MG) XXIII, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which confirmed and continued the 20 
percent evaluation for gunshot wound residuals, posterior 
neck, with myositis of the back muscles, MG XXIII.

This case was previously before the Board in March 2005, 
April 2006, and March 2008.  In March 2005, the Board 
remanded the case for additional development.  Thereafter, in 
April 2006, the Board granted separate 10 percent evaluations 
for residuals of a gunshot wound to the neck with injury to 
MG I, right and left sides, and denied an evaluation in 
excess of 20 percent for residuals of a gunshot wound to the 
neck with injury to MG XXIII.  Further, the Board remanded 
the case to obtain a medical opinion regarding whether back 
muscles other than MG I, right and left, and MGXXIII, were 
affected by the service-connected gunshot wound, including as 
manifested by myositis.  In March 2008, the Board found that 
the April 2006 remand directives had not been completed, and 
once again remanded the claim.

The case has now been returned to the Board for further 
appellate consideration.  As a preliminary matter, the Board 
finds that the remand directives have been substantially 
completed.  Therefore, a new remand is not required to comply 
with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

The Board also notes that a claim of entitlement to a total 
rating based upon individual unemployability (TDIU) has been 
raised by the evidence of record.  For example, a private 
medical statement dated in February 2007 concluded the 
veteran could be "reasonably considered unemployable" due 
to his medical condition.  Similar findings appear on an 
April 2008 VA medical examination.  As it does not appear a 
claim of entitlement to TDIU was adjudicated below, the 
matter is referred to the RO for appropriate action.




FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  An April 2006 Board decision granted separate 10 percent 
evaluations for residuals of a gunshot wound to the neck with 
injury to MG I, right and left sides, and denied an 
evaluation in excess of 20 percent for residuals of a gunshot 
wound to the neck with injury to MG XXIII.  The Board also 
determined that separate, compensable evaluations were not 
warranted for residual scarring.  Nothing indicates the 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).

3.  The competent medical evidence reflects that, in addition 
to the already acknowledged damage to MG I of the right and 
left sides, and MG XXIII, the veteran also has moderate 
damage to MG XXII due to the service-connected gunshot wound.


CONCLUSION OF LAW

The criteria for a separate compensable rating of 10 percent 
for damage to MG XXII are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 
4.10, 4.40, 4.45, 4.55, 4.56, 4.59, 4.71a, 4.73, Diagnostic 
Code 5322 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court has held that adequate notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  However, because the VCAA was enacted 
after the initial adjudication of the veteran's claim by the 
RO, it was impossible to provide notice of the VCAA before 
the initial adjudication in that claim.  Indeed, VA's General 
Counsel has held that the failure to do so under such 
circumstances does not constitute error.  See VAOGCPREC 7-
2004.  Under such circumstances, the United States Court of 
Appeals for the Federal Circuit has indicated that this 
defect can be remedied by a fully compliant VCAA notice 
issued prior to a readjudication of the claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the veteran was sent VCAA-compliant 
notification via letters dated in April 2005, April 2006, 
October 2006, and March 2008, followed by readjudication of 
the claim by Supplemental Statements of the Case beginning in 
November 2005.  Taken together, these letters informed the 
veteran of what was necessary to substantiate his claim, what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or to submit any evidence in his possession 
that was relevant to the case.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holding in Quartuccio, supra.  Further, the April 2006, 
October 2006 and March 2008 letters contained the specific 
information regarding disability rating(s) and effective 
date(s) as mandated by the Court's holding in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

The Board observes that the Court recently issued a decision 
in the case of Vazquez-Flores v. Peake, 22. Vet. App. 37 
(2008), regarding the information that must be provided to a 
claimant in the context of an increased rating claim.  
Specifically, the Court held that section § 5103(a) requires: 
(1) at a minimum, that the Secretary notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; and 
(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  

The Board finds that the VCAA notification letters sent to 
the veteran comply with the elements of Vazquez-Flores.  
Although these letters did not refer to the specific 
Diagnostic Code, the April 2006 letter did include the 
evaluation criteria for muscle injuries found at 38 C.F.R. 
§ 4.56.  Thus, the Board finds that element (2) has been 
satisfied.  Elements (1) and (3) were otherwise addressed by 
the aforementioned VCAA letters.  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In view of the foregoing, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

The Board also notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claim have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA 
can demonstrate that a notice defect is not prejudicial if it 
can be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available medical records 
pertinent to the appeal are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  Nothing indicates that the veteran has 
identified the existence of any relevant evidence that has 
not been obtained or requested.  Granted, not all of his 
service medical records are on file, to include the records 
detailing the circumstances of his in-service gunshot wound.  
Nevertheless, his April 1969 separation examination is on 
file, which confirms he sustained a gunshot wound to the 
neck.  The record also reflects he received the Purple Heart, 
and gunshot wound residuals were noted on a December 1969 VA 
medical examination.

Although service connection has already been established for 
the gunshot wound, the Board must note that the criteria for 
evaluating muscle damage, as detailed below, generally 
include consideration of the history and in-service treatment 
for such wounds.  Inasmuch as no service medical records are 
on file detailing the specific treatment, the Board observes 
that it is cognizant of the fact that, under these 
circumstances, it has a heightened obligation to explain its 
findings and conclusions and carefully consider the benefit-
of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
However, the case law does not lower the legal standard for 
proving a claim but rather increases the Board's obligation 
to evaluate and discuss in its decision all of the evidence 
that may be favorable to the veteran.  See Russo v. Brown, 9 
Vet. App. 46 (1996).  Moreover, there is no presumption, 
either in favor of the claimant or against VA, arising from 
missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 
217-18 (2005) (wherein the Court declined to apply an 
"adverse presumption" where records have been lost or 
destroyed while in government control which would have 
required VA to disprove a claimant's allegation of injury or 
disease).

The Board also notes that the veteran has had the opportunity 
to present evidence and argument in support of this case.  He 
initially requested a Board hearing in conjunction with this 
appeal, and such a hearing was scheduled for May 2004.  
However, the day prior to the hearing, the veteran withdrew 
his hearing request because of illness and did not ask for 
the hearing to be rescheduled.  Moreover, he was accorded VA 
medical examinations in regard to this case in May 1999, June 
1999, August 2005, April 2007 and April 2008.  

In view of the foregoing, the Board concludes that VA has 
fulfilled the duty to assist the appellant in this case.

The Board observes that it has thoroughly reviewed the record 
in conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, the Court has 
held that "staged" ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The Board reiterates that its April 2006 decision granted 
separate 10 percent evaluations for residuals of a gunshot 
wound to the neck with injury to MG I, right and left sides, 
and denied an evaluation in excess of 20 percent for 
residuals of a gunshot wound to the neck with injury to MG 
XXIII.  The Board also determined that separate, compensable 
evaluations were not warranted for residual scarring.  
Nothing indicates the veteran appealed that decision to the 
Court.  Consequently, the Board's decision on these matters 
is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  The 
case remained in appellate status for resolution of the issue 
of whether there were any additional muscle groups damaged by 
the service-connected gunshot wound.

In this case, the competent medical evidence reflects that, 
in addition to the already acknowledged damage to MG I of the 
right and left sides, and MG XXIII, the veteran also has 
damage to MG XXII due to the service-connected gunshot wound.  
Specifically, the April 2008 VA examiner stated that this 
group had been injured on the right side, and identified the 
injured muscle as the trapezius (clavicular insertion).  The 
examiner indicated that this involvement was demonstrated by 
the location of the entry and exit scars.  Accordingly, the 
Board will determine whether a separate, compensable rating 
is warranted for damage to MG XXII.

Diagnostic Code 5322 provides for evaluation of MG XXII, 
which involves the muscles of the neck (lateral, supra- and 
infrahyoid group), and includes trapezius I (clavicular 
insertion); sternocleidomastoid; the "hyoid" muscles; 
sternothyroid; and digastric.  Function includes rotary and 
forward movement of the head; respiration; and deglutition.   
Under this Code, slight muscle damage warrants a 
noncompensable (zero percent) evaluation, moderate muscle 
damage warrants a 10 percent evaluation, moderately severe 
damage warrants a 20 percent rating, and severe damage 
warrants a 30 percent rating.  38 C.F.R. § 4.73, Diagnostic 
Code 5322.

The factors to be considered in evaluating disabilities 
resulting from muscle injuries are listed in 38 C.F.R. § 
4.56.  For example, the provision of 38 C.F.R. § 4.56(c) 
reflects that the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  Information in this regulation 
provides guidance only and is to be considered with all other 
factors in the individual case.  See Robertson v. Brown, 5 
Vet. App. 70 (1993).  In addition, under 38 C.F.R. § 4.56(d), 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe.

Slight disability of muscles is characterized by simple wound 
of muscle without debridement or infection.  Slight 
disability of muscle is reflected by history and complaint 
such as service department records of a superficial wound 
with brief treatment and return to duty.  Healing of slight 
muscle injuries is followed by good functional results.  
Slight disability of muscles includes none of the cardinal 
signs or symptoms of muscle disability as defined in 38 
C.F.R. 4.56(c).  Objective findings characteristic of slight 
muscle disability include minimal scarring, no evidence of 
fascial defect, atrophy, or impaired tonus, no impairment of 
function, and no metallic fragments retained in muscle 
tissue.  38 C.F.R. § 4.56 (d)(1).

Moderate disability of muscles is characterized by a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  History and complaint 
characteristic of moderate disability of muscle includes 
service department records or other evidence of in-service 
treatment for the wound.  For a finding of moderate 
disability of muscle, there should be record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in 38 C.F.R. § 4.56(c), 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings characteristic of moderate 
muscle disability include small or linear entrance and (if 
present) exit scars, indicating a short track of the missile 
through muscle tissue.  For moderate muscle injury, there 
should be some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56(d)(2)

Moderately severe disability of muscles is characterized by a 
through and through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaint 
characteristic of moderately severe muscle injury includes 
service department records or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  A showing of moderately severe muscle disability 
should include a record of consistent complaints of cardinal 
signs and symptoms of muscle disability as defined in 
38 C.F.R. § 4.56(c) and, if present, evidence of inability to 
keep up with work requirements.  Objective findings 
characteristic of moderately severe muscle disability include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups.  Indications 
on palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with the sound 
side are also indicative of moderately severe muscle 
disability.  Tests of strength and endurance compared with 
the sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles is characterized by a through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  History and 
complaint characteristic of severe disability of muscle 
includes service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c), worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings characteristic of 
severe muscle disability include ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability: (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile. (B) 
Adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle. (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests. (D) Visible or measurable atrophy. 
(E) Adaptive contraction of an opposing group of muscles. (F) 
Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle. (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d)(4).

The combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except in the case of 
muscle groups I and II acting upon the shoulder.  38 C.F.R. 
§ 4.55(d).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 40 percent evaluation is assigned to unfavorable 
ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, 
information preceding Diagnostic Code 5235.

In this case, the Board finds that the service-connected 
gunshot wound resulted in no more than moderate muscle damage 
to MG XXII.

The service treatment records on file, although noting an in-
service gunshot wound, are devoid of clinical evidence 
regarding the medical assessment or treatment of the gunshot 
wound in service.  At the time of VA examination conducted in 
December 1969 and in January 1970, the veteran reported that 
his neck hurt and this pain also affected his back.  The 
examiner described an entrance wound posteriorly on the left 
neck and two scars posteriorly on the right side of the neck.  
Further, the examiner stated that the veteran had normal 
range of motion of the neck, and noted that there was mild 
myositis in the upper thoracic and lumbar muscles, but the 
examiner did not identify the muscles affected by the gunshot 
wound or by the myositis.

On VA examination conducted in May 1999, the examiner stated 
that, based on the veteran's history, the bullet entered the 
superficial left neck, split, and exited in two pieces, on in 
a straight line from the entrance wound and one laterally 
about two inches below the other exit wound.  The veteran was 
treated with debridement, cleaning, and secondary closure of 
the wound without surgical intervention.  He was found to 
have no tissue loss, adhesions, tendon damage, nerve or bony 
injury at that time, and no muscle damage due to the gunshot 
wound.  In regard to loss of muscle function, the examiner 
stated that there was no loss of such function per se, as the 
injury was a superficial injury.  The examiner stated that 
the veteran's present symptoms were mostly related to 
degenerative disease of the cervical spine, which is a 
separately evaluated service-connected disability as 
established by a November 2005 rating decision.

On VA examination conducted in August 2005, the veteran 
reported that neck pain required him to take Ibuprofen daily.  
The examiner opined that the muscles injured were the 
trapezius at the base of the neck and right upper back, and 
deeper muscles, including the levator scapulae and "splenius 
cervics" in the left lateral neck and right lateral neck and 
upper back.  There were three scars, one on the left neck, 
one on the right lateral neck, and one over the right 
trapezius.  On light palpation, the scars were nontender.  
There was mild tenderness with deeper palpation.  The 
veteran's range of motion of the neck was limited.  Muscle 
strength in the shoulders was good.

The April 2007 VA medical examination noted that the veteran 
had a gunshot wound that went into the left side of the base 
of his neck, and the bullet came out the right side of his 
neck.  The bullet split in two, and had two exit wounds, one 
on the lower base of his neck and the other one in the right 
side of the neck.  Further, it was noted that the veteran 
reported chronic problems with pain since that time with 
limited motion of the neck and chronic upper back muscle 
pain.  On physical examination, the veteran's neck was found 
to have significant tenderness and pain with palpation and 
pressure on the trapezius muscle on the base of the neck.  
However, there was no injury to the triceps on the left side.

The April 2008 VA medical examination found that MG XXII on 
the right had muscle strength of 3, with no tissue loss.  In 
addition, there were no residuals of nerve damage, tendon 
damage, bone damage, muscle herniation, nor loss of deep 
fascia or muscle substance.  Overall, there was limited range 
of motion of the neck, shoulder, pain in the cervical spine 
area down the thoracic spine muscle spasms in neck, 
trapezius, and down into the shoulder area bilateral.

In view of the foregoing, the Board finds that the veteran's 
history and objective medical findings are consistent with 
that of moderate damage to MG XXII, which warrants a 10 
percent rating pursuant to 38 C.F.R. § 4.73, Diagnostic Code 
5322.  A 10 percent rating under Diagnostic Code 5322, 
combined with the previously assigned 20 percent under 
Diagnostic Code 5323 combines to a rating lower than the 
evaluation for favorable ankylosis of the entire cervical 
spine.  38 C.F.R. § 4.55(d).  A thorough review of the 
competent medical evidence does not reflect he met or nearly 
approximated the criteria for a rating in excess 10 percent 
under this Code during any portion of the appeal period.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

The evidence of record does not reveal that the veteran has 
been recently hospitalized for his injury to Muscle Group 
XXII.  The medical evidence does contain opinions that the 
service-connected neck disabilities impact his employment.  
Accordingly, the Board has referred the issue of TDIU to the 
RO for appropriate action in the Introduction section of this 
decision.  The Board also notes that the service-connected 
cervical spine gunshot wound residuals actually consist of 
five separate disabilities, all separately rated.  Thus, the 
Board finds no basis for concluding that the injury to MG 
XXII alone results in marked interference with employment.  
There is no other evidence in the medical records of an 
exceptional or unusual clinical picture, or any other reason 
why an extraschedular rating should be assigned.

In view of the foregoing, the Board finds that the veteran's 
injury to Muscle Group XXII does not warrant consideration of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a separate compensable rating of no more than 
10 percent for damage to MG XXII as residual of the service-
connected gunshot wound is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


